Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an after-final amendment filed on 02/25/2022 for application number 16/790,664. Claims 1-2, 5-6, 8-9, 17-18, 20-21, and 29-30 have been amended. Claims 3, 22-26 and 27-28 are canceled. Claims 1-2, 4-21, and 29-30 are pending.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Paul Schramm (Reg. No. 62,050) on 03/07/2022.

Listing of claims: 
Claim 4. (Currently Amended) The method of claim [[3]]1, further comprising: determining that a first set of parameters included in the first uplink grant are the same as a second set of parameters included in the second uplink grant; and selecting the first starting delay value based on the determining.  

Claim 5. (Currently Amended) The method of claim [[3]]1, further comprising: determining that one or more of a first set of parameters included in the first uplink grant are not the same as one or more of a second set of parameters in the second uplink grant; obtaining, 

Claim 7. (Currently Amended) The method of claim [[3]]1, further comprising: obtaining, prior to obtaining the second uplink grant, the first uplink grant received by the UE; selecting the second starting delay value; and performing an LBT procedure according to the selected second starting delay value.  

Claim 10. (Currently Amended) The method of claim [[3]]1, further comprising: obtaining a starting delay value indicator included in the second uplink grant, wherein selecting the first starting delay value is based on the starting delay value indicator.  

Claim 11. (Currently Amended) The method of claim [[3]]1, further comprising: determining whether the second set of uplink resources comprises a partial bandwidth or a full bandwidth, wherein selecting the first starting delay value or the second starting delay value is based on the determining.  

Claim 12. (Currently Amended) The method of claim [[3]]1, wherein: the first uplink grant is a preparation grant of a two-stage grant, and wherein the second uplink grant is a trigger grant of the two-stage grant.  

1, further comprising: obtaining, from the second uplink grant received by the UE, an indication of the starting delay of the second set of uplink resources, wherein determining the starting delay of the second set of uplink resources is based on the indication.  

Claim 16. (Currently Amended) The method of claim [[3]]1, further comprising: obtaining, from one of the first uplink grant or the second uplink grant received by the UE, a jointly coded indication of the first starting delay value and the second starting delay value; determining that the first uplink grant has been successfully received by the UE; and selecting the first starting delay value based on the determining.  

Reason for Allowance
Claims 1-2, 4-21, and 29-30 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Golitschek et al. (WO 2018/083855 A1; hereinafter “Golitschek”)
Chen et al. (US 20160345311 A1; hereinafter “Chen”) 
Yamamoto et al. (US 20070076873 A1; hereinafter “Yamamoto”)
Karaki et al. (WO 2018/080381 A1; hereinafter “Karaki”)

Regarding claim 1
“obtaining a second uplink grant associated with a second set of uplink resources, wherein the resources of the first set of uplink resources are different from the resources of the second set of uplink resources, and wherein the second uplink grant is associated with the uplink data; 
selecting, based on a timing of the encoding with respect to the second uplink grant, a starting delay of the second set of uplink resources, the starting delay selected from a first starting delay value or a second starting delay value, wherein a duration of the first starting delay value is less than a duration of the second starting delay value.”
In contrast, the closest prior art, Golitschek, discloses a method for wireless communications at a user equipment (UE), comprising:  encoding uplink data for transmission based on control information included in a first uplink grant corresponding to a first set of uplink resources ([0048], [0076]); obtaining a second uplink grant associated with a second set of uplink resources, wherein the second uplink grant is associated with the uplink data ([0089], [0090], and Fig. 5); indicating scheduling delay of the second set of uplink resources; and transmitting the uplink data to a base station during the second set of uplink resources based on the scheduling delay, when there is a collision between the first resource and the second resource ([0067], [0089], [0090], [0094] and Fig. 5).
But, as argued persuasively by the applicant, “Golitschek does not describe selecting between two potential delays. Instead, Golitschek describes DCI formats that "contain a 'scheduling delay' field" indicating a timing at which the UE is instructed to perform an uplink transmission. Such scheduling delays do not teach or suggest, nor even allow for, a selection by the UE between possible delay values for a single transmission. Further, Golitschek teaches a scheduling offset of between 0 and 9 subframes resulting from the combination of 0 and 3 subframes from one DCI and up to 6 subframes of a second stage grant. Adding two delay values together is not the same as selecting between a first starting delay value or a second 
Chen discloses obtaining a first uplink grant associated with a first set of uplink resources, and obtaining a second uplink grant associated with a second set of uplink resources ([0085]). But Chen is silent about selecting starting delay of the second set of uplink resources.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 
The same reasoning applies to claim 29 mutatis mutandis.  Accordingly, claims 1-2, 4-20, and 29 are allowed.

Regarding claim 21, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“ preparing, upon expiration of the starting delay value, second uplink data for transmission to the network entity over the first set of uplink resources; 
receiving a second uplink grant of the two-stage grant associated with the second set of uplink resources; and 
transmitting the prepared second uplink data to the network entity over the first set of uplink resources based on the second uplink grant of the two-stage grant.”
In contrast, the closest prior art, Golitschek, discloses a method for wireless communications at a user equipment (UE), comprising: obtaining a first uplink grant of a two-stage grant procedure, the first uplink grant associated with a first set of uplink resources, the first uplink grant of the two-stage grant procedure comprising a starting delay field indicating a starting delay value; obtaining a one-stage uplink grant associated with a second set of uplink resources ([0048], [0049]); identifying a collision between the first uplink grant and the second 
But, as argued persuasively by the applicant, “the two-stage grant described in Golitschek does not teach or suggest the subject matter of amended independent claim 1 because the first stage grant of the two-stage grant merely conveys high level information (e.g., and does not indicate a first set of resources), nor does the UE in Golitschek prepare uplink data for transmission ( e.g., according to a second stage grant) upon expiration of a first starting delay value”.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 
The same reasoning applies to claim 30 mutatis mutandis.  Accordingly, claims 21 and 30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471